DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  Claims 1-20 are pending.
	The prior art submitted on 4/23/20 has been considered.
Claims Interpreted under 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. — An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word "means" (or "step for") in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is 
Absence of the word "means" (or "step for") in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
Claim elements in this application that use the word "means" (or "step for") are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word "means" (or "step for") are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claim limitation "operation control unit”, “driving unit”, “action planning unit” has been interpreted under pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses a generic placeholder ("unit") coupled with functional language "configured to control", “to execute”, “configured to make an action plan” without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier.

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: specification para. [0053] and figure 8.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action.
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
el seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-2, 4, 7-9, 12-15, and 17-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokono Jun et al. (JP 2002-239960 A, applicant’s submitted translated document).
	As per claims 1, and 20, Yokono Jun et al. disclose an information processing apparatus, and a program, comprising: an operation control unit configured to control an operation of a driving unit, wherein the operation control unit generates, on a basis of a teaching movement, control sequence data for causing a driving unit of an autonomous mobile body to execute an autonomous movement corresponding to the teaching movement (see at least para. [0007-0013], [0017-0018], and [0028-0030], all para. disclose robot apparatus having an 
	As per claim 2, Yokono Jun et al. disclose the driving unit includes a plurality of joint parts, and the operation control unit generates the control sequence data including at least information regarding a change in a rotational position of each of the joint parts in time series, on a basis of the teaching movement (see at least [0028-0030] disclose the amount and direction to which a force is applied based on a learning result by a learning part are detected, and the motion of each joint and the required force are calculated from the size and the direction by a predicting part 104, and information for driving an actuator is output; also para. [0053-0056]).
	As per claim 4, Yokono Jun et al. disclose the operation control unit generates the control sequence data in which a change in the rotational position is 
As per claim 7, Yokono Jun et al. disclose the teaching movement includes a motion of a mobile body having a joint, and the operation control unit generates the control sequence data on a basis of an imaged motion of the mobile body (see at least [0028-0030] disclose the amount and direction to which a force is applied based on a learning result by a learning part are detected, and the motion of each joint and the required force are calculated from the size and the direction by a predicting part 104, and information for driving an actuator is output).
As per claim 8, Yokono Jun et al. disclose on a basis of an estimated position of a joint of the mobile body, the operation control unit acquires each of the joint parts of the driving unit corresponding to the joint, and generates the control sequence data (see at least [0028-0030] disclose the amount and direction to which a force is applied based on a learning result by a learning part are detected, and the motion of each joint and the required force are calculated from the size and the direction by a predicting part 104, and information for driving an actuator is output).

the joint of the mobile body, the control sequence data in which a rotational position of each of the joint parts of the driving unit corresponding to the joint is
recorded (see at least [0028-0030], and [0053-0056]).
	As per claim 12, Yokono Jun et al. disclose the operation control unit generates the control sequence data based on a motion of the mobile body regardless of presence or absence of an explicit instruction from a user (see at least [0021-0027] disclose the sensor such as a potentiometer detects a rotation angle which is a movement position of the leg unit 3A, 3B, 3C, 3D when the foot unit is displaced.  The sensor detection signal detected by the sensor 101 is output to the operation control unit 102).
	As per claim 13, Yokono Jun et al. disclose the operation control unit associates and stores the generated control sequence data and an incentive
situation that induces an autonomous movement corresponding to the control sequence data (see at least [0019-0021], and [0087-0095]).
	As per claim 14, Yokono Jun et al. disclose the incentive situation is estimated on a basis of collected sensor information (see at least [0019-0023]).
	As per claim 15, Yokono Jun et al. disclose the operation control unit generates the control sequence data including position information of the

	As per claim 17, Yokono Jun et al. disclose an action planning unit configured to make an action plan based on situation estimation (see at least [0087-0095] disclose the corresponding transition probabilities of the corresponding action models in the action library are changed so as to reduce or increase the probability of occurrence of the action when “hit”.  The emotion model 73 holds a parameter representing the intensity of the emotion for each emotion for a total of 6 motions: joy, sadness, anger, surprise, disgust, and fear).
	As per claim 18, Yokono Jun et al. disclose the information processing apparatus is an autonomous mobile body including the driving unit (see at least [0007-0013]).
	Claim 19 is a method claim corresponding to apparatus claim 1 above.  Therefore, it is rejected for the same rationales set forth as above.
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3 is rejected under 35 U.S.C. 103 as being unpatentable over Yokono Jun et al. (JP 2002-239960 A, applicant’s submitted translated document).
	As per claim 3, Yokono Jun et al. do not explicitly disclose physical bending and stretching movement.  However, Yokono Jun et al. disclose the robot apparatus operates an operation unit such as a leg unit in response to an instruction from a user (see at least [0017-0019]), and a rotation angle detected by a potentiometer as a displacement of the leg 3A, 3b, 3C, 3D is given (see at least [0021-0025]).  It would have been obvious the rotation angle detected by a potentiometer as a displacement of the leg implies the sequence of the physical bending and stretching movement of the leg.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify the teach of Yokono Jun et al. by combining the teaching movement includes a physical bending and stretching movement of each of the joint parts by a user, and the operation control unit generates the control sequence data on a basis of the physical bending and stretching movement for controlling operation of a robot apparatus.
7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Yokono Jun et al. (JP 2002-239960 A, applicant’s submitted translated document) in view of Noma Hideki (JP 2003-071763 A, applicant’s submitted translated document).
.
8.	Claims 5-6, and 10-11, objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
					Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure;
	. Fujita et al. (US 2003/0060930 A1)
	. Breazeal et al. (US 2015/0314454 A1)
	. Cohen et al. (10898999)


10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DALENA TRAN whose telephone number is (571)272-6968. The examiner can normally be reached M-F 7AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOI TRAN can be reached on 571-272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 





/DALENA TRAN/Primary Examiner, Art Unit 3664